966 So. 2d 604 (2007)
Travis COOPER, et al.
v.
LOUISIANA DEPARTMENT OF PUBLIC WORKS.
No. 2007-CC-1685.
Supreme Court of Louisiana.
November 2, 2007.
In re Transportation and Development Department of; Louisiana Department of Public Works;Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Catahoula, 7th Judicial District Court Div. A, No. 18,754-A; to the Court of Appeal, Third Circuit, No. CW 07-00489.
Denied. May be re-raised on appeal.
VICTORY, J., would grant.
TRAYLOR, J., would grant.